PER CURIAM.
Appeal from an order overruling plaintiff’s blended motion for judgment notwithstanding the verdict or, provided the same be not granted,; for a new trial.
This action resulted in a verdict in favor of defendant. At the trial a motion made on behalf of the plaintiff to direct a verdict was overruled, hut exceptions were not taken to the order of the court. A general blended motion, as stated, is now made, and the action of the trial court in overruling the same is assigned as error. Following Cappis v. Wiedemann, 86 Minn. 156, 90 N. W. 368, and Olson v. Berg, 87 Minn. 277, 91 N. W. 1103, we are upon this point limited to a consideration of the question whether the evidence is sufficient to sustain the verdict.
Two questions were submitted to the.jury: (1) The merits of the defense to an action arising upon a promissory note, as between the maker and the payee; (3) whether the plaintiff had purchased the same for a valuable consideration and without notice of equities existing between them. While there is some doubt as to the sufficiency of the evidence to support the verdict upon the latter proposition, we are of the opinion it does not appear that the evidence is so clearly and palpably against the finding as to justify us in granting a new trial, particularly in view of the fact that the same has been approved by the trial judge. We are of the opinion other errors assigned are without prejudice to the substantial rights of the plaintiff.
Order affirmed.